DETAILED ACTION

Specification
The specification is objected to since the written description only implicitly or inherently discloses the structure, material, or acts for performing the function recited in a claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.
Specifically, Claims 1 and 3 contain elements "surrounding detection means", Claims 1, 4, and 8 contain elements "surrounding cleaning means", Claims 1-3 contain the elements “control means”,  Claims 1-3, 5, and 7 contain the elements “drive means”, Claims 1 and 2 contain the elements “load detection means”, Claim 4 contains the elements “biasing means”, Claim 7 contains the elements “rotation drive means”, and Claim 7 contains the elements “rotation biasing means” which are limitations that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. Rather than clearly linking a specific scope of structural features related to the claim limitations, the written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.  Specifically, the specification states: “the surrounding cleaning means is not limited to such a configuration”, “the rotation drive means is not limited to the motor and may include another appropriate drive means”, “the load detection means is not limited to the one that includes the load detection circuit that detects rotational resistance acting on the motor 22, and may be one that directly detects load with a strain gauge, a load measuring device, or the like” and “the rotation biasing means is not limited to the coil spring and may include another appropriate biasing means.”  In other cases, the specification does not specifically identify what structure provides the “means” function.  Therefore, the Specification does not provide a clear boundary for the interpretation of the means for claim language and therefore the specification does not allow the scope of the claims to be bounded.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Pursuant to 37 CFR 1.75(d)  and MPEP §§ 608.01(o) and 2181, applicant should:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph; or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 7, and 8, and therefore dependent Claim 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-5, 7, and 8, and therefore dependent Claim 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements "surrounding detection means", "surrounding cleaning means", “control means”,  “drive means”, “load detection means”, “biasing means”, “rotation drive means”, and “rotation biasing means” are limitations that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function, however, the claim elements are not specifically and distinctly identified and tied to the specific structure, material, or acts perform the claimed function.  The Specification states “the surrounding cleaning means is not limited to such a configuration”, “the rotation drive means is not limited to the motor and may include another appropriate drive means”, “the load detection means is not limited to the one that includes the load detection circuit that detects rotational resistance acting on the motor 22, and may be one that directly detects load with a strain gauge, a load measuring device, or the like” and “the rotation biasing means is not limited to the coil spring and may include another appropriate biasing means.”    In other cases, the specification does not specifically identify what structure provides the “means” function.  Therefore the specification does not provide a clear boundary for the interpretation of the "surrounding detection means", "surrounding cleaning means", “control means”,  “drive means”, “load detection means”, “biasing means”, “rotation drive means”, and “rotation biasing means” and therefore the specification does not allow the scope of the claims to be bounded.  Therefore, the scope of the claim is indefinite since it is not specifically bounded. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant may:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph; or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b)        Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a) ); or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c)        State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.175(d)  and MPEP §§ 608.01(o) and 2181 . 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first pivoting member” in Claims 6 and 7 and “second pivoting member” in Claims 6 and 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seyfettin et al. DE102012109970 A1 (hereafter Seyfettin et al.) in view of Cho et al. US 2007/0252549 (hereafter Cho et al.) and Kim et al. US 2008/0141485 (hereafter Kim et al.).

Regarding Claim 1, Seyfettin et al. teaches:
1. (Original) An autonomous vacuum cleaner (vacuum robot 1) capable of cleaning while traveling along a floor surface, comprising: 
a vacuum cleaner body (housing 5) including a wheel (drive wheel 2 and support wheel 3) for travelling autonomously; 
a surrounding detection means (mechanism for obstacle detection) for detecting an obstacle around the vacuum cleaner body (The cleaning nozzles include a sensor for detecting a pivoting angle of the nozzles when the nozzles are in a contact with obstructions. Signals from the sensor are transmitted to the control device and evaluated for controlling movement of the device, Abstract)(see discussion below); 
a surrounding cleaning means (mechanism comprising pivoting cleaning nozzles 6 and 7) capable of cleaning around the vacuum cleaner body (Figure 2); and 
a control means (control unit/device (not shown)) configured to control the surrounding detection means and the surrounding cleaning means, wherein 
the surrounding cleaning means includes: 
a protrusion (body of cleaning nozzles 6 and 7) capable of protruding outward from the vacuum cleaner body (Figure 2); 
a drive means (can be pivoted independently of each other between a retracted position and an extended position) configured to drive the protrusion in such a manner as to protrude and retract (see discussion below); and 
a load detection means (sensor or tactile proximity switches) configured to detect a load acting on the protrusion from the outside (resulting in a rotation of the body of the cleaning nozzles 6 and 7), and 
the control means 
controls and drives the drive means on the basis of the presence or absence of an obstacle detected by the surrounding detection means, and 
controls travel of the vacuum cleaner body on the basis of a load detected by the load detection means (see discussion below).  

Seyfettin et al. discloses a robotic vacuum cleaner that employs two projecting cleaning nozzles 6 and 7.  Both projecting cleaning nozzles are configured with sensors or tactile proximity switches to detect obstacles during operation by sensing a load exerted on one or both of the projecting cleaning nozzles.  The device operation uses a control unit/device to navigate the device around obstacles by interpreting the sensor signals generated by loads exerted on the projecting cleaning nozzles.  Using the broadest reasonable interpretation, it would be reasonable to identify one of the nozzles as the cited “surrounding detection means” and identify the second of the nozzles as the cited “load detection means”.  However, the reference Cho et al. discloses a robotic vacuum cleaner (100) that employs a projecting cleaning nozzle (130).  Like the Seyfettin device, Cho et al. discloses the projecting cleaning nozzle is configured with 
Regarding the drive means, Seyfettin et al. discloses a spring loaded drive means configured to independently drive the cleaning nozzles 6 and 7 into protruded positions yet allow the cleaning nozzles to retract when a load is exerted from an obstacle as claimed.  Seyfettin et al. does not disclose that the cleaning nozzles are provided with a motor drive that allow them to be electrically driven between a protruded and retracted position.  The reference Kim et al. discloses a robot cleaner with a protruding cleaning nozzle (suction member 50 of corner cleaning unit 40) that employs a motor driven drive means (driving unit 70) that allows the protrusion to be electrically driven between a protruded and 

Regarding Claim 2, Seyfettin et al. in combination with Cho et al. and Kim et al. teaches:
2. (Original) The autonomous vacuum cleaner according to claim 1, wherein in a case where the load detection means shifts from a load detecting state to a non-load detecting state, the control means judges that the protrusion becomes movable, drives the drive means, and causes the protrusion to move and protrude (“Meets now as in 5 represented the cleaning nozzle 7 on the obstacle 14, so the cleaning nozzle pivots 7 in the direction of their retracted position. If now the vacuum robot 1 moved around its axis to the left, so the cleaning nozzle slides 7 on the surface of the obstacle 14 along and swiveled more and more towards their basic position in the housing 5 , This curve of the swivel angle α is in the 6 With 15 designated.  When the cleaning nozzle 7 no longer in contact with the obstacle, then it pivots out again in the direction of its extended state, resulting in the curve 15 reflected as an abrupt drop in the curve in the direction of the base state with a tilt angle of 0 °”).  

Regarding Claim 3, Seyfettin et al. in combination with Cho et al. and Kim et al. teaches:
3. (Currently Amended) The autonomous vacuum cleaner according to claim 1drive means being driven to move the protrusion, the control means controls the drive means in such a manner as to reduce the moving speed of the protrusion with decreasing distance to the obstacle (see discussion below).  

The combined device as discussed in Claim 1 would include both distance and contact sensors and motor driven control of the protrusion.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the combined device would detect an obstacle using both distance and contact signals.  It would additionally be obvious that if contact is expected, from the distance signals, the protrusion will slow or stop moving as it moves to an extended point where a predetermined contact force (minimum distance from obstacle) is detected.

Regarding Claim 4, Seyfettin et al. in combination with Cho et al. and Kim et al. teaches:
4. (Currently Amended) The autonomous vacuum cleaner according to claim 1 

Regarding Claim 5, Seyfettin et al. in combination with Cho et al. and Kim et al. teaches:
5. (Currently Amended) The autonomous vacuum cleaner according to claim 1 te-[[4]], wherein 
the protrusion (body of cleaning nozzles 6 and 7) is pivotably supported by the vacuum cleaner body (housing 5), and 
the drive means (can be pivoted independently of each other between a retracted position and an extended position) drives the protrusion to pivot.  

Regarding Claim 6, Seyfettin et al. in combination with Cho et al. and Kim et al. teaches:
6. (Original) The autonomous vacuum cleaner according to claim 5, wherein the protrusion (body of cleaning nozzles 6 and 7) is configured including: 
a first pivoting member (body of cleaning nozzle 6) rotatably supported on one end side thereof by the vacuum cleaner body (housing 5)(Figure 2); and 
a second pivoting member (body of cleaning nozzle 7) rotatably supported on the other end side of the first pivoting member (Figure 2).  

Regarding Claim 7, Seyfettin et al. in combination with Cho et al. and Kim et al. teaches:
7. (Original) The autonomous vacuum cleaner according to claim 6, wherein 
the drive means is a rotation drive means configured to drive and rotate the first pivoting member (body of cleaning nozzle 6) with respect to the vacuum cleaner body (housing 5), and 
the second pivoting member (body of cleaning nozzle 7) is biased by a rotation biasing means with respect to the first pivoting member in a rotation direction (see discussion below).

As taught by the combination discussed in Claim 1, it would have been obvious to one with ordinary skill in the art at the time of the invention that inclusion of the drive means (drive unit 70) of Kim et al. is a motor driven rotation drive means configured to drive and rotate the cleaning nozzle 6 as claimed.
Additionally Kim et al. discloses that each of the pivoting members are biased by a rotation biasing means (torsion spring 56, Paragraph [0059]) with respect to the other as claimed.

Regarding Claim 8, Seyfettin et al. in combination with Cho et al. and Kim et al. teaches:
8. (Currently Amended) The autonomous vacuum cleaner according to claim 1 .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robotic cleaners with protruding cleaning mechanisms.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.